 1   TIMOTHY S. LAFFREDI (SBN WI 1055133)
     Assistant United States Trustee
 2   CAMERON GULDEN (SBN MN 310931)
     Trial Attorney
 3   TERRI H. DIDION (SBN CA 133491)
     Trial Attorney
 4   United States Department of Justice
     Office of the U.S. Trustee
 5   450 Golden Gate Ave., Ste #05-0153
     San Francisco, CA 94102
 6   Telephone: (415) 252-2065
     Facsimile: (415) 705-3379
 7   Email: cameron.m.gulden@usdoj.gov
 8   Attorney for TRACY HOPE DAVIS
     United States Trustee for Region 17
 9
10                            UNITED STATES BANKRUPTCY COURT
11                            NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
13    In re                                         )      Case No. 20-30604
                                                    )      (Jointly Administered with Case No.
14    PROFESSIONAL FINANCIAL                        )      20-30579)
      INVESTORS, INC., a California                 )
15    Corporation; PROFESSIONAL                     )      Chapter 11
      INVESTORS SECURITY FUND, INC.,                )
16    a California Corporation                      )
                                                    )      Date:    October 1, 2020
17                                                  )      Time:    11:00 a.m.
                             Debtors.               )      Place:   Telephone or Video Conference Only
18                                                  )      Judge:   Hon. Hannah L. Blumenstiel
                                                    )
19                                                  )
                                                    )
20
               UNITED STATES TRUSTEE’S OBJECTION TO THE RETENTION OF
21                 RAGGHIANTI FREITAS LLP, AND STATEMENT AND
                               RESERVATION OF RIGHTS
22
23            Tracy Hope Davis, United States Trustee for Region 17 (the “United States Trustee”), by
24   and through her undersigned counsel, hereby files this objection to the retention of Ragghianti
25   Freitas LLP, and statement and reservation of rights to the applications of Professional Financial
26   Investors, Inc. and Professional Investors Security Fund, Inc. (“Debtors”) for Orders Authorizing
27   Employment of various professionals (the “Applications”). In support of this Objection,
28   Statement and Reservation of Rights, the United States Trustee states as follows:


                                                   1
     Case: 20-30604       Doc# 145       Filed: 09/21/20     Entered: 09/21/20 16:47:34      Page 1 of
                                                      5
 1   I.     INTRODUCTION
 2          Mr. Ken Casey, the recently deceased CEO of the Debtors, operated a Ponzi scheme
 3   that defrauded over 500 investors who “loaned funds to [his] Companies, with a significant
 4   portion of those funds being used to service the debt owed to existing investors and to
 5   personally enrich Mr. Casey himself.” 1 ECF No. 5 at 4. And, according to the Debtors, “[t]he
 6   scale of the potential misappropriation appears to be in the hundreds of millions of dollars, the
 7   number of direct victims approximately 1,000, and the number of additionally affected
 8   investors who have had their investments co-mingled with potential ill-gotten gains
 9   approximately 500.” Id.
10          Based on the foregoing, the United States Trustee filed a motion for the appointment of
11   a trustee or an examiner under 11 U.S.C. § 1104 so that a neutral, independent third party
12   could investigate the admitted fraud, misconduct, and gross mismanagement of the Debtors’
13   affairs. ECF No. 71. Although the Debtors appointed Mr. Michael Hogan as Chief
14   Restructuring Officer shortly before filing chapter 11 (and are seeking approval of Mr.
15   Hogan’s employment by this Court), Mr. Hogan was retained by the Debtors at a time when
16   only Mr. Casey’s ex-wife, Ms. Charlene Albanese, was in control of the Debtors. 2
17          The United States Trustee and Debtor’s General and Special Counsel have been
18   working towards mutually agreed resolution raised informally by the United States Trustee.
19   With the exception of issues pertaining to the retention application of Ragghianti Freitas LLP
20   (ECF No. 79) as special counsel, all other matters have been addressed unless a specific
21   objection has been filed by the United States Trustee.
22   1
       The United States Trustee also requests that the Court take judicial notice of the pleadings
23   and documents filed in these cases pursuant to Federal Rule of Bankruptcy Procedure 9017
     and Federal Rule of Evidence 201, and reserves all rights, including the right to seek discovery
24   in connection with the Motion.
25   2
       Upon Mr. Casey’s death on May 6, 2020, Ms. Albanese, became the 100% shareholder of the
26   Debtors and a lifetime income beneficiary through two trusts that Mr. Casey established for Ms.
     Albanese’s benefit. ECF No. 5. Ms. Albanese was also the sole director of the Debtor PFI until
27   her resignation. See Action by Written Consent of the Sole Director of Professional Financial
     Investors, Inc ECF Nos. 1, 5 Case No. 20-30604 (Bankr. N.D. Cal.).
28


                                                    2
     Case: 20-30604       Doc# 145      Filed: 09/21/20       Entered: 09/21/20 16:47:34       Page 2 of
                                                     5
     II.    The Scope of the Ragghianti Freitas LLP Application is Inconsistent with 11 U.S.C.
 1
            §327(e).
 2
            The issues remaining with the application of Ragghianti Freitas LLP include:
 3
                1. Services include duplication of those to be performed by Sheppard Mullin
 4
                    Richter & Hampton LLP (“Sheppard Mullin”) as general counsel and other
 5
                    professionals. ECF No. 79, p. 4,5. The services that appear to be beyond the
 6
                    scope of 327(e) as follows:
 7
                         a. Continue investigation, forensic accounting, and recovery of Debtor’s
 8                           assets.
                         b. Advise / Assist with legitimate business operation and corporate
 9                          governance matters.
10                       c. Locate and recover assets of Debtors.
                         d. Advise / Assist with sale of assets.
11                       e. Advise / Assist PFI as managing member of 30 affiliated LLCs and as
                            general partner of 10 affiliated LPs.
12                       f. Respond to creditor / investors.
13
                2. No engagement letter is attached to the application.
14
                3. The partner who will perform the majority of the work serves on the North Bay
15
                    Advisory Board of Presido Bank who merged with Heritage Bank of
16
                    Commerce in 2019. Heritage has a secured claim of $3.468 million. In light of
17
                    the broad scope of services to be performed by Ragghianti Freitas LLP , the
18
                    partners relation with Heritage Bank appears to be a disqualifying conflict. Id.
19
                    at p. 11.
20
            Section 327(e) establishes a three-prong test for employment: 1) the proposed
21
     employment may only be authorized for a specified special purpose; 2) the proposed
22
     representation must be in the best interest of the estate; and 3) there must be no conflict with
23
     the debtor or the estate arising from the matter(s) for which the trustee seeks to engage special
24
     counsel. In re Running Horse, LLC, 371 B.R. 446, 451 (Bankr. E.D. Cal. 2007). Attorneys
25
     retained under section 327(e) are not subject to the disinterestedness requirement of 11 U.S.C.
26
     § 327(a). Rather, proposed attorneys under section 327(e) “are disqualified only if [they have
27
     an] ‘adverse interest … with respect to the matter on which such attorney is to be employed.’”
28


                                                    3
     Case: 20-30604       Doc# 145      Filed: 09/21/20     Entered: 09/21/20 16:47:34        Page 3 of
                                                     5
 1   See In re Polaroid Corp., 424 B.R. 446, 452 (Bankr. D. Minn. 2010) (emphasis in original).
 2   Attorneys retained under section 327(e) may represent a trustee only for a “specified
 3   special purpose.” They may not represent a trustee in “conducting the case.” See 11 U.S.C. §
 4   327(e). “Conducting the case” includes matters which are related to the reorganization of the
               3
 5   estate.       This limitation makes sense. Attorneys retained under section 327(e) are not subject
 6   to the disinterestedness requirement of section 327(a). Rather, proposed attorneys under
 7   section 327(e) “are disqualified only if [they have an] ‘adverse interest … with respect to the
 8   matter on which such attorney is to be employed.’” See In re Polaroid Corp., 424 B.R. 446,
 9   452 (Bankr. D. Minn. 2010) (emphasis in original).
10             The Debtors have already retained Sheppard Mullin as their general counsel in
11   virtually all aspects of the case. The scope of the services to be performed by Ragghianti
12   Freitas LLP is admittedly duplicative of Sheppard Mullin. ECF No. 79, p. 15. If Sheppard
13   Mullin seeks to retain Ragghianti Freitas LLP as co-general bankruptcy counsel, then
14   Ragghianti Freitas LLP must be disinterested and meet all of the other requirement of 11
15   U.S.C. § 329(a). As set forth above, Ragghianti Freitas LLP is neither disinterested nor able to
16   meet the requirements of section 327(a). For these reasons, the Application should be denied.
17   III.      RESERVATION OF RIGHTS
18             The United States Trustee specifically reserves all her rights to objection to any,
19   including but not limited to any subsequent applications or amendments which might be filed by
20   the Debtors, the committees or other interested parties.
21
     ////
22
     ////
23
24
     3 For example, assisting in the formulation of a plan, assisting in the carrying out of any
25   investigations by a trustee, examining the validity of liens and claims, and collecting assets when
26   legal action is required are the types of matters included in “conducting the case.” In re Hart Oil
     & Gas, Inc., 2013 LEXIS 3128 at *7 (Bankr. D.N.M. Aug. 2, 2013) citing 3 Colliers on
27   Bankruptcy (16th ed.), ¶327.04[9][c]. See also In re Running Horse, LLC, 371 B.R. at 452-453;
     In re Helicraft Holdings, LLC, 2017 LEXIS 3629 at *5-7 (Bankr. D. Mont. Oct. 18, 2017).
28


                                                       4
     Case: 20-30604           Doc# 145     Filed: 09/21/20     Entered: 09/21/20 16:47:34       Page 4 of
                                                        5
 1   IV.    CONCLUSION
 2          WHEREFORE, the United States Trustee requests the Court deny the Application of
 3   Ragghianti Freitas LLP , and for other relief as the Court deems appropriate.
 4   Dated: September 21, 2020                    TRACY HOPE DAVIS
                                                  UNITED STATES TRUSTEE
 5
                                                  /s/ Terri H. Didion
 6
                                                  Terri H. Didion
 7                                                Attorney for the United States Trustee
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   5
     Case: 20-30604      Doc# 145      Filed: 09/21/20    Entered: 09/21/20 16:47:34       Page 5 of
                                                    5
